 

Exhibit 10.9

 

Ixia
Compensation of Named Executive Officers as of December 31, 2014

 

The executive officers of Ixia (the “Company”) who were named in the Summary
Compensation Table in the Proxy Statement for the Company’s 2014 Annual Meeting
of Shareholders and who were serving as executive officers of the Company on
December 31, 2014 are referred to herein as the “Named Executive Officers.” The
Named Executive Officers are generally “at will” employees and do not have
written or oral employment agreements with the Company except as otherwise noted
below. Set forth below is certain information regarding the compensation of the
Named Executive Officers as of December 31, 2014.

 

Annual Base Salary

 

The annual base salaries for the Named Executive Officers as of December 31,
2014 were as follows:

 

Named Executive Officer

 

Annual Base Salary

as of December 31, 2014

           

Errol Ginsberg

    $445,000  

Chief Innovation Officer(1)

       

Alan Grahame

 

 

350,000   Former Senior Vice President, Worldwide Sales(2)        

Ronald W. Buckly

    350,200  

Senior Vice President, Corporate Affairs(3)

       

Raymond de Graaf

    305,000  

Senior Vice President, Operations(4)

       

 

--------------------------------------------------------------------------------

(1)

The Company also typically pays the monthly lease payments and fuel expenses for
a car that is used by Mr. Ginsberg for both business and personal use.

 

(2)

Alan Grahame resigned as an officer and employee of the Company effective
February 16, 2015.

 

(3)

On December 31, 2014, Mr. Buckly resigned as General Counsel and Corporate
Secretary of the Company. He continues to serve as the Company’s Senior Vice
President, Corporate Affairs pursuant to the terms and conditions of an
Employment Retention Agreement dated as of December 23, 2014. The Employment
Retention Agreement is filed as Exhibit 10.1 to the Company’s Current Report on
Form 8-K filed with the Securities and Exchange Commission (the “Commission”) on
December 23, 2014.

 

(4)

On December 31, 2014, Mr. de Graaf held the position of Vice President,
Operations. He was promoted to the position of Senior Vice President, Operations
on February 14, 2015.

 

 

 
 

--------------------------------------------------------------------------------

 

 

Bonus

 

As of December 31, 2014, Messrs. Ginsberg, Grahame, Buckly and de Graaf were
eligible to participate in the Company’s 2014 Senior Officer Bonus Plan which is
filed as Exhibit 10.1 to the Company’s Current Report on Form 8-K filed with the
Commission on October 8, 2014.

 

Equity Incentives

 

As of December 31, 2014, the Named Executive Officers were eligible to
participate in the Company’s equity-based incentive compensation plans for its
executive officers, including the Company’s:

 

 

(i)

 

Amended and Restated 1997 Equity Incentive Plan (filed as Exhibit 4.1 to the
Company’s Registration Statement on Form S-8 (Reg. No. 333-117969) filed with
the Commission on August 5, 2004), to the extent equity awards were granted
prior to the expiration of the plan in 2007;

         

(ii)

 

Second Amended and Restated Ixia 2008 Equity Incentive Plan (filed as
Exhibit 10.1 to the Company’s Current Report on Form 8-K (File No. 0-31523)
filed with the Commission on June 25, 2013); and

         

(iii)

 

2010 Employee Stock Purchase Plan, as amended (filed as Exhibit 4.2 to the
Company’s Registration Statement on Form S-8 (Reg. No. 333-176237) filed with
the Commission on August 11, 2011).

 

* * *

 